In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-17-00358-CR
     ___________________________

   LENDON LEE ADAMS, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 396th District Court
         Tarrant County, Texas
       Trial Court No. 1413691D


  Before Gabriel, Pittman, and Bassel, JJ.
  Memorandum Opinion by Justice Bassel
                          MEMORANDUM OPINION

                                  I. Introduction

      Appellant Lendon Lee Adams appeals his conviction for murder for which he

was sentenced to seventy years’ confinement. See Tex. Penal Code Ann. § 19.02(c).

In two issues, Adams argues that the evidence is insufficient to support his conviction

and that the trial court erred by denying his motion to suppress evidence seized

without a warrant.    Because sufficient circumstantial evidence demonstrates that

Adams was the shooter and because the trial court did not err by denying Adams’s

motion to suppress, we affirm.

                              II. Factual Background

                                    A. Overview

      Twenty-nine-year-old Jonathan Luevano was found shot to death in his tanker

truck at a QuikTrip on Bryant Irvin Road in the early morning hours of May 7, 2015.

There were no witnesses to the shooting. The QuikTrip security cameras captured a

white Ford Mustang with a racing stripe on the passenger side and a spoiler driving

past the front of the store immediately prior to the sound of gunshots. Throughout

that day, Adams had multiple interactions with law enforcement in Benbrook, Palo

Pinto County, and Fort Worth while he was driving a white Ford Mustang with a

racing stripe on the passenger side and a spoiler. Based on Adams’s interactions with

the police, surveillance video from the QuikTrip, ballistics testing, and gunshot

residue (GSR) testing, Adams was linked to Luevano’s death.           Because Adams

                                          2
challenges the sufficiency of the evidence, we set forth a detailed summary of the

evidence presented at trial.

                                   B. The Murder

      Troy Schiell, a driver for Groendyke Transport, Inc. who delivered fuel to

various stores around the Metroplex, shared a tanker truck with Luevano; Schiell

drove the tanker truck from 4:00 a.m. to 4:00 p.m., and Luevano drove it from

4:00 p.m. to 4:00 a.m. Schiell testified that when he arrived around 3:45 a.m. at the

Groendyke yard in Blue Mound on May 7, 2015, Luevano was not there. After Schiell

texted Luevano several times and did not hear back from him, Schiell contacted the

dispatcher at Groendyke and asked her to check the tanker truck’s GPS, which

reflected that Luevano had been at the QuikTrip on Bryant Irvin Road for over two

hours.1 The Groendyke dispatcher then called the QuikTrip, and the store clerk

confirmed that the tanker truck was still there. Schiell and another driver decided to

drive to the QuikTrip to check on Luevano, but while en route, they learned that he

was dead.

      Trevor Caraway, an assistant manager at QuikTrip, testified that he worked

alone at the QuikTrip on Bryant Irvin Road from 10:00 p.m. on May 6 to 7:00 a.m. on

May 7. Caraway testified that a tanker trunk arrived to unload gas around 1:30 a.m.


      1
       Schiell testified that it normally takes about twenty-five to thirty minutes to
offload the 9,000 gallons of fuel from the tanker truck and to input the data inside the
store.


                                           3
Caraway did not talk to the driver when he came into the store to log in the fuel load

on the computer.

         During the trial, the State played the video from the QuikTrip’s surveillance

cameras 2 showing that not long after the driver left to go back to his tanker truck, a

customer wearing a gray shirt came into the store and attempted to buy beer.

Caraway testified that he told the customer—who was ultimately identified as

Adams—that he could not sell beer because it was after midnight. The video shows

that Adams exited the store after Caraway denied the purchase. The video then

shows a car exit and circle back around next to the pumps and reflects that it has its

tail lights illuminated. The video also includes a rapid succession of bangs or loud

noises followed by the sound of the car accelerating. The video capturing the activity

on the interior of the store shows that immediately after Adams exited, Caraway went

to the back of the store to refill the cappuccino machines. Caraway testified that he

never heard the bangs or loud noises that occurred outside the store because of all the

noise from the fans in the coolers and other machines that were running inside the

store.



       The parties stipulated that State’s Exhibit 38 contains two camera angles that
         2

were placed side by side “to allow viewing of both camera angles so it would not be
required to play one view from start to end and then to have to load the second view
and play it in the same manner.” One camera angle shows the view from the cashier
counter that looks out the front windows and doors of the store; the other camera
angle shows the view from the cashier counter that looks out over the interior of the
store.

                                           4
      Sometime later, Caraway received a call from the dispatcher at Groendyke.

Caraway stayed on the phone with her while he went to look for the driver of the

tanker truck. Caraway saw that the passenger door was open and that feet were

sticking out. Caraway yelled at the driver, grabbed his leg, and shook him but

received no response. After concluding the call with the Groendyke dispatcher,

Caraway called 911.

               C. The Encounter and the Detention in Benbrook

      Sergeant Richard Cooper with the Benbrook Police Department testified that

around 3:30 a.m. on May 7, he was sitting in his marked patrol car in the parking lot

of a strip center located at 999 Winscott. Around that time, he saw the owners of the

doughnut shop enter the parking lot. Shortly after the doughnut shop owners pulled

into the parking lot, Sergeant Cooper saw a white Ford Mustang enter the parking lot

and park in one of the first parking spaces. After a few seconds, the Mustang backed

out, moved down several spaces, and parked again. After a few seconds in that

second parking spot, the Mustang pulled out, drove around a little cement island, and

parked—with its left wheels on top of the cement island such that it had “a pretty

dramatic lean to it”—beside the doughnut shop owners’ vehicle. Sergeant Cooper

testified that the Mustang driver’s behavior was not typical for that time of night

because there was only one other vehicle in the parking lot and yet the driver of the

Mustang chose to park in three different parking spots and failed to demonstrate his

ability to control his vehicle when he drove up on the cement island.

                                          5
      Sergeant Cooper drove his patrol unit around to the front of the doughnut

shop, exited his vehicle, and spoke with the doughnut shop owners to find out if they

knew the driver or recognized the Mustang. 3 Afterwards, Sergeant Cooper went to

speak to the driver of the Mustang.

      Sergeant Cooper approached the Mustang on foot and noted that there was no

one else in the car but the driver. Sergeant Cooper asked the driver for identification,

and the driver—Adams—presented his driver’s license. While obtaining Adams’s

identification, Sergeant Cooper noticed an open container of what he believed to be

alcohol in the center console. Sergeant Cooper also noted that Adams’s responses

were slow and soft. Suspecting that Adams might be intoxicated, Sergeant Cooper

called for backup and asked Adams to step out of his vehicle so that Sergeant Cooper

could conduct a sobriety test. Adams cooperated and exited his vehicle.

      In response to Sergeant Cooper’s request for backup, Officer Denson arrived

on the scene. Prior to Sergeant Cooper’s performing the horizontal gaze nystagmus

(HGN) test on Adams, Officer Denson noticed that Adams had a bulge in the front

of his waistband area and asked him about it. Adams responded that it was a nine-

millimeter handgun. Officer Denson removed the weapon, which had a cartridge in



      3
       During the trial, Sergeant Cooper was not asked what the doughnut shop
owners’ response was; at the suppression hearing, Sergeant Cooper testified that they
responded that they did not know the driver of the Mustang and that he was
following them.


                                           6
the chamber; placed the weapon in the front of Sergeant Cooper’s vehicle; and then

handcuffed Adams. Adams passed the HGN test.

      Based on the open container of alcohol and answers to specific questions that

Sergeant Cooper asked Adams after the gun was found, Sergeant Cooper searched the

Mustang and found a little plastic bag in the center console that contained a small

amount of a green leafy substance that he recognized as marijuana. The center

console also contained a Colt Mustang .380 semi-automatic.           On the passenger

floorboard, Sergeant Cooper found a prescription bottle that also contained a small

amount of a green leafy substance that he believed to be marijuana. Sergeant Cooper

confiscated the marijuana, and the officers called for a drug dog.

      At an unidentified point during the encounter, Sergeant Cooper contacted

dispatch to run a warrant search; no warrants were found. Sergeant Cooper wrote

down the serial numbers of the .380 semi-automatic and the Glock nine-millimeter

handgun, which had the serial number AAGY514; ran a check to see if the guns had

been reported as stolen; confirmed that Adams did not have a concealed handgun

license; and then placed the guns in the trunk of the Mustang. Sergeant Cooper

issued Adams a citation for possession of drug paraphernalia and a warning for

criminal trespass for being at the doughnut shop. Sergeant Cooper released Adams,

who left the parking lot in his Mustang.




                                           7
                  D. The Murder Investigation at the Crime Scene

         Officer Leticia Myers with the Fort Worth Police Department (FWPD)

testified that she was dispatched back to the QuikTrip where she had fueled up earlier

that same day. 4 She arrived at 4:06 a.m. and saw that the tanker truck was still parked

in the same location and that the hoses were still connected. She spoke to the store

clerk and then went to the cab of the tanker truck. The passenger door was open, and

she saw the legs of a man. Officer Myers said something to him and grabbed his foot

to shake him to see if he would wake up. When she received no response, she pulled

herself into the cab of the tanker truck and noticed that the driver’s face was covered

in dried blood and that there were bullet holes in the windshield. Officer Myers

testified that it appeared that the driver had been shot in the head.

         Detective Ernie Pate with FWPD testified that he arrived on the scene around

5:30 a.m. Detective Pate noted that there was a tanker truck parked at the QuikTrip

and that in the cab of the tanker, there were bullet holes and a deceased person who

had a gunshot wound. Detective Pate requested that a crime scene officer, a detective

from the digital forensics unit, and his partner Detective Cedillo come to the scene.

Detective Pate spoke with representatives from the trucking company and the store

clerk.

       Officer Myers testified that she had fueled up her patrol car at the QuikTrip
         4

on Bryant Irvin Road around 1:50 a.m. on May 7, while the tanker truck was there.
She saw several lights that were illuminated underneath the truck and “everything
connected to the ground pumps,” but she did not get close to the tanker truck. She
did not know at that time that the driver of the tanker truck had been shot.

                                            8
      Detective Cedillo testified that he arrived on the scene at 5:55 a.m. in response

to a call from Detective Pate and noted five or six gunshot holes through the cab of

the tanker and two gunshot holes through the windshield. The detectives watched the

surveillance footage from the QuikTrip.

      The surveillance video showed Luevano walking into the store at 1:28 a.m. to

log in the load of fuel on the computer and exiting the store at 1:32:41 a.m. Two

customers who were in the store when Luevano entered had exited at 1:32:02 a.m.,

leaving no other customers in the store and leaving only one parked vehicle

(presumably Caraway’s) visible in front of the store. The video showed Adams

walking into the store at 1:37 a.m., putting some items on the counter, and leaving the

store emptyhanded. At 1:39:10 a.m., a car drove by the front of the store, circled

around through the gas pumps, came back to the front of the store, and then went off

camera at 1:39:55 a.m. At 1:39:58 a.m., the video has the sound of one gunshot

followed quickly by five more gunshots, which correlated with the six bullet holes

found in the cab of the tanker.

      Based on the surveillance footage, the detectives identified a white Ford

Mustang with a spoiler on the trunk and a black stripe along the bottom passenger-

side of the vehicle as a vehicle that might have been involved in the offense. The




                                          9
license plate was not discernable from the surveillance footage, but that information

was later provided to the FWPD by the Benbrook PD. 5

                 E. The Stop for Speeding in Palo Pinto County

      Trooper Burt Blue with the Texas Department of Public Safety testified that on

May 7 around 7:27 a.m., he was approximately thirty-five to forty miles from Fort

Worth on Interstate 20 in Palo Pinto County when he spotted and stopped a white

vehicle that was traveling at a high rate of speed. When Trooper Blue approached the

white Mustang, he smelled marijuana on the passenger side. The dash cam video

from the traffic stop was played for the jury, reflecting that Adams was the sole

occupant of the Mustang. Trooper Blue asked Adams why he was driving so fast, and

he gave three different explanations. Trooper Blue testified that Adams’s answers did

not explain his excessive speed. When Trooper Blue asked Adams where he was

going, he responded that he was going to California “to start over.” Based on his

interactions with Adams during the stop, Trooper Blue believed that there was

something wrong with Adams and that he was hiding something. During the search

of the Mustang, Trooper Blue found two guns in the trunk and wrote down the serial

numbers. When Trooper Blue ran a warrant check on the guns, he discovered that


      5
        Based on the record, it appears that the FWPD alerted the media to the
murder but did not release information about the vehicle. When Benbrook PD heard
about the murder at the QuikTrip on Bryant Irvin, a detective alerted the FWPD
about the detention of Adams on Winscott Road because the locations were relatively
close in proximity.


                                         10
they were not registered to anyone and that they were not stolen. Trooper Blue

issued a citation to Adams for traveling 118 miles per hour in a seventy-five mile-per-

hour zone.

                   F. The Encounter at the 7-11 in Fort Worth

      Around 11:05 a.m., Detective Cedillo returned to the QuikTrip to put air in the

tires of his unmarked vehicle and noted that the crime scene had already been

processed and that the tanker truck had been removed. When Detective Cedillo

exited the QuikTrip, he saw a white Ford Mustang with a spoiler and a black racing

stripe that was stopped at the light. Detective Cedillo looked through his notepad to

obtain the license plate number that the Benbrook PD had provided, and he

confirmed that the license plate on the Mustang matched the information from the

Benbrook PD. Detective Cedillo followed the Mustang and noticed that the driver

was not utilizing his turn signals for lane changes. Detective Cedillo radioed for a

marked patrol unit to assist with a traffic stop. Before the marked unit arrived, the

driver of the Mustang turned into a 7-11 gas station on South Hulen and pulled up to

the gas pumps. When the patrol unit arrived, they confirmed that the driver was

Adams and shared that information with Detective Cedillo.

      Detective Cedillo then introduced himself to Adams and told him that the

FWPD was conducting an investigation and that they would like to speak with him.

Detective Cedillo asked Adams if he would be willing to come downtown to the

police station, and Adams agreed. Detective Cedillo told Adams that he was not

                                          11
under arrest, that he would be driven back to the 7-11, and that he was not going to

be arrested. Adams rode without handcuffs in the front seat of Detective Cedillo’s

unmarked car. Adams’s Mustang was locked, and one of the patrol officers stayed at

the 7-11 with the Mustang, which was seized later that day and taken to the FWPD

auto pound.

              G. Evidence Collected from Adams at the Police Station

      Once at the police station, Detective Cedillo took Adams to Detective Pate’s

office. Detective Pate was concerned that Adams might have GSR on his body or on

his clothes. Because GSR can be “easily lost, destroyed, [or] damaged,” Detective

Pate instructed a crime scene officer to swab Adams’s face and hands and to collect

the clothes and shoes that he was wearing. After that evidence was collected, Adams

was driven back to his location of choice by another detective.

                                  H. The Autopsy

      Dr. Richard Christian Fries, the deputy medical examiner with the Tarrant

County Medical Examiner’s Office who conducted the autopsy, testified that

Luevano had a fatal gunshot wound to the right side of his face and that there was no

exit wound. Dr. Fries recovered the bullet and the fragments of the bullet that had

broken off and had lodged in Luevano’s cervical spine. Dr. Fries testified that there

was no evidence of close-range fire. Dr. Fries concluded that the cause of Luevano’s

death was a gunshot wound to the head and neck and that the manner of his death

was homicide.

                                          12
                                  I. The Searches

      A search warrant was obtained for Adams’s Mustang, and Laurie Scheiern, who

was previously a FWPD crime scene officer but had retired by the time of the trial,

performed the search. In the front seat of the vehicle, Scheiern found two citations—

one for possession of drug paraphernalia from Benbrook and one for speeding in

Palo Pinto County, an ATM receipt from Azle with a time stamp of 10:056 on May 7,

and a backpack with a piece of a .45-caliber casing in it. In the console, Scheiern

found two single cartridges (one was a Winchester .380 auto cartridge, and the other

was a Federal .45 auto cartridge) and an ammunition magazine with five cartridges in

it. In the back seat, Scheiern found two empty nine-millimeter cartridge casings. In

the trunk, Scheiern found a cooler that was loaded with weapons and ammunition.

The weapons in the cooler included a Glock nine-millimeter semi-automatic pistol

with a serial number of AAGY514 and a Colt .380 semi-automatic pistol. The

ammunition included a Glock nine-millimeter fully-loaded magazine, a .45-caliber

ammunition magazine, a Glock magazine with nine cartridges, and some loose

cartridges—one of which was a cartridge casing head stamped with FC nine-

millimeter Luger. Using individual sticky tabs, Scheiern collected trace evidence from

various places on the interior of the Mustang so that it could be tested for GSR.


      6
       Although the receipt does not specify whether the time was 10:05 a.m. or
10:05 p.m., we presume that it was 10:05 a.m. because the Mustang was seized,
impounded, and searched on May 7.


                                          13
      Other crime scene officers combed through the tanker truck and removed two

of the projectiles that were embedded in the cab and extracted a copper jacket that

had separated from the main part of a bullet.

                        J. Results of the Ballistics Testing

      Michael Ward, formerly a supervisor of the firearm and tool mark unit of the

FWPD, testified that he tested a firearm and ammunition related to this case. The

firearm that he test-fired was a Glock nine-millimeter semi-automatic pistol with the

serial number AAGY514. Ward compared the casings from the test-firing to the

three casings found in Adams’s Mustang; two casings were found in the backseat, and

one casing was found in the cooler in the trunk. Based on a microscopic comparison

of the known casing from test-firing the Glock to the casings found in Adams’s

Mustang, Ward opined that the three cartridge casings found in Adams’s Mustang had

been fired from the Glock firearm. Ward compared the projectile recovered from

Luevano’s body during the autopsy with the projectiles fired from the Glock firearm

and determined that the projectile recovered from Luevano’s body was fired from the

Glock firearm.    Ward also determined that the projectile recovered from the

dashboard of the tanker truck, the projectile recovered from the driver’s door of the

tanker truck, and the bullet fragments that were removed from the tanker truck were

fired from the Glock firearm. Ward testified that he had no doubt in his mind

regarding the conclusions he reached.



                                          14
                          K. Results of the GSR Testing

      Anne Koettel, a trace evidence examiner at the Tarrant County Medical

Examiner’s Office, testified that she analyzed the GSR kit collected from Adams and

confirmed one particle of GSR on the stub collected from his mouth. Koettel

testified that twenty particles of GSR were collected from the Mustang: one particle

was on the stub collected from the headrest of the front seat, five particles were on

the stub collected from the dash above the glove box, four particles were on the stub

from the headliner above the front passenger seat, five particles were on the stub

collected from the top window ledge of the right front door, and five particles were

on the stub collected from the right door armrest.7 Koettel collected sample stubs

from the gray t-shirt and jeans that had been seized from Adams.8 Koettel testified

that there were no GSR particles detected on the four stubs collected from the t-shirt

and that there was one particle that was characteristic of primer GSR on the stub

collected from the left thigh of the jeans. Koettel explained that the presence of GSR

particles indicates that the person fired a firearm, was in the proximity of a firearm

when it was fired, or has handled a firearm or some other object that had GSR on it.


      7
       Koettel testified that in addition to those particles that were confirmed, there
were additional particles present on the stubs from the door window ledge and the
door armrest but that their laboratory’s policy is to confirm up to five particles on a
stub “and then just refer to additional particles detected.”
      8
       On May 15, Detective Pate obtained a search warrant to have GSR testing
performed on the clothes that were collected from Adams on May 7.


                                          15
                 III. Sufficient Evidence Supports the Conviction

      In his first issue, Adams challenges the sufficiency of the evidence to support

his conviction. Specifically, Adams argues that there is no evidence placing the gun in

his hand and proving that he shot and killed Luevano.

                                A. Standard of Review

      Federal due process requires that the State prove beyond a reasonable doubt

every element of the crime charged. Jackson v. Virginia, 443 U.S. 307, 316, 99 S. Ct.
2781, 2787 (1979); see U.S. Const. amend. XIV. In our due-process evidentiary-

sufficiency review, we view all the evidence in the light most favorable to the verdict

to determine whether any rational factfinder could have found the crime’s essential

elements beyond a reasonable doubt. Jackson, 443 U.S. at 319, 99 S. Ct. at 2789;

Queeman v. State, 520 S.W.3d 616, 622 (Tex. Crim. App. 2017). This standard gives full

play to the factfinder’s responsibility to resolve conflicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts. See

Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Queeman, 520 S.W.3d at 622.

      The factfinder alone judges the evidence’s weight and credibility. See Tex. Code

Crim. Proc. Ann. art. 38.04; Queeman, 520 S.W.3d at 622. Thus, when performing an

evidentiary-sufficiency review, we may not re-evaluate the evidence’s weight and

credibility and substitute our judgment for the factfinder’s. Queeman, 520 S.W.3d at

622. Instead, we determine whether the necessary inferences are reasonable based on

the evidence’s cumulative force when viewed in the light most favorable to the

                                            16
verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015); see Villa v. State,

514 S.W.3d 227, 232 (Tex. Crim. App. 2017) (“The court conducting a sufficiency

review must not engage in a ‘divide and conquer’ strategy but must consider the

cumulative force of all the evidence.”). We must presume that the factfinder resolved

any conflicting inferences in favor of the verdict, and we must defer to that resolution.

Murray, 457 S.W.3d at 448–49. Moreover, the standard of review is the same for

direct and circumstantial evidence cases; circumstantial evidence is as probative as

direct evidence in establishing guilt. Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim.

App. 2016).

                               B. The Law on Murder

      A person commits murder if he intentionally or knowingly causes the death of

an individual or intends to cause serious bodily injury and commits an act clearly

dangerous to human life that causes the death of an individual. Tex. Penal Code Ann.

§ 19.02(b)(1)–(2).

                                     C. Analysis

      Here, Adams does not challenge that Luevano’s death resulted from being shot

with a firearm, nor does he challenge that he (Adams) was at the QuikTrip on the

night in question. Adams instead argues that the State did not prove beyond a

reasonable doubt that he was alone in his Mustang at the QuikTrip and that he was

the one who pulled the trigger. Adams acknowledges that “[t]here was a large amount



                                           17
of purely circumstantial evidence” in this case and appears to imply that circumstantial

evidence cannot support his conviction.

      But as set forth above, circumstantial evidence is as probative as direct

evidence in establishing guilt. See Jenkins, 493 S.W.3d at 599. The circumstantial

evidence in this case, which is set forth in detail above, shows the following:

   • Adams exited the QuikTrip a couple of minutes before a white Mustang drove

      by the front of the store.

   • Three seconds after the white Mustang passed out of the view of the cameras

      inside the QuikTrip store, the first gunshot is heard and is quickly followed by

      five other gunshots. The white Mustang was the only vehicle in the vicinity of

      the tanker truck, and six bullets penetrated the cab of the tanker truck.

   • Approximately two hours later, the Benbrook PD encountered Adams, who

      was driving a white Mustang matching the one seen at the QuikTrip and had a

      Glock nine-millimeter handgun (with serial number AAGY514) tucked into his

      waistband.

   • Ballistics testing revealed that the projectile recovered from Luevano’s body, as

      well as the projectiles recovered from the tanker truck and the cartridge casings

      recovered from inside the Mustang, had been fired from the Glock nine-

      millimeter handgun with serial number AAGY514 that the Benbrook PD had

      seen tucked into Adams’s waistband.



                                           18
   • GSR was found on Adams’s mouth, the thigh portion of his jeans, and

      throughout the interior of the Mustang.

   • Each of the three times that law enforcement encountered Adams on May 7,

      he was the sole occupant of the Mustang.

   • Adams fled the scene, and when he was stopped six hours later for traveling

      118 miles per hour in a seventy-five mile-per-hour zone, he told the trooper

      that he was headed to California “to start over.” 9

      The evidence places Adams in the store within feet of the murder within

seconds of the sounds of gunshots of the same number as the bullets that penetrated

Luevano’s tanker truck cab. Only one vehicle is seen in the same time and space as

the sounds of these shots—a Mustang with the same unique characteristics as the one

that Adams drove. The interior of the Mustang that Adams drove contains evidence

that a firearm was discharged within it. The firearm used to murder Luevano is found

on Adams’s person shortly after the event. Evidence is found on Adams that he was

in proximity to the discharge of a firearm, and that evidence is of a nature that it does

not linger long. The interior of the Mustang contains not just signs of the discharge

of a firearm but evidence that the murder weapon in Adams’s possession was

discharged within it, in the form of spent shell casings fired from that weapon.

      9
         See Clayton v. State, 235 S.W.3d 772, 780 (Tex. Crim. App. 2007) (“We have
recognized that a factfinder may draw an inference of guilt from the circumstance of
flight.”).


                                           19
      Thus, the evidence establishes what is probably more than a reasonable

inference that the weapon causing Luevano’s death was in the same confined space as

Adams at the time that weapon was used to cause Luevano’s death. And Adams’s

possession of that weapon shortly after its use to kill Luevano creates a reasonable

inference that Adams had possession of the weapon when it was used to commit that

murder, especially in view of the implausibility of the explanation that the jury would

have to accept to undermine that inference: Adams, having seen the weapon used by

someone else to murder Luevano, not only took possession of it but also placed it on

his person.

      While each circumstance of guilt considered in isolation is insufficient to prove

that Adams was the shooter, when all of the evidence is viewed in the light most

favorable to the verdict and when the cumulative force of all the admitted evidence

and reasonable inferences that can be drawn therefrom are considered, we conclude

that the evidence is sufficient to show that Adams was the shooter. See Ingerson v.

State, 559 S.W.3d 501, 511 (Tex. Crim. App. 2018) (holding circumstantial evidence

sufficient to identify appellant as the shooter); Clayton, 235 S.W.3d at 779–82 (holding

that a rational juror could find beyond a reasonable doubt that appellant was

responsible for killing victim based on reasonable inferences from and the cumulative

force of the incriminating circumstantial evidence presented). Accordingly, we hold

that the evidence is sufficient to support Adams’s conviction for murder. See Clayton,
235 S.W.3d at 782. We overrule Adams’s first issue.

                                          20
          IV. The Trial Court Properly Denied the Motion to Suppress

      In his second issue, Adams argues that the trial court erred by denying his

motion to suppress evidence seized without a warrant because there was no probable

cause. Specifically, Adams contends that he did nothing illegal to cause Sergeant

Cooper to approach him in the parking lot of the strip center on Winscott Road.

                                A. Standard of Review

      We apply a bifurcated standard of review to a trial court’s ruling on a motion to

suppress evidence. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007);

Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). In reviewing the trial

court’s decision, we do not engage in our own factual review. Romero v. State, 800
S.W.2d 539, 543 (Tex. Crim. App. 1990); Best v. State, 118 S.W.3d 857, 861 (Tex.

App.—Fort Worth 2003, no pet.). The trial judge is the sole trier of fact and judge of

the witnesses’ credibility and the weight to be given their testimony. Wiede v. State, 214
S.W.3d 17, 24–25 (Tex. Crim. App. 2007). Therefore, we defer almost totally to the

trial court’s rulings on (1) questions of historical fact, even if the trial court

determined those facts on a basis other than evaluating credibility and demeanor, and

(2) application-of-law-to-fact questions that turn on evaluating credibility and

demeanor. Amador, 221 S.W.3d at 673; Montanez v. State, 195 S.W.3d 101, 108–09

(Tex. Crim. App. 2006); Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App.

2002). But when application-of-law-to-fact questions do not turn on the witnesses’

credibility and demeanor, we review the trial court’s rulings on those questions

                                           21
de novo. Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim.

App. 2005); Johnson, 68 S.W.3d at 652–53.

       Stated another way, when reviewing the trial court’s ruling on a suppression

motion, we must view the evidence in the light most favorable to the ruling. Wiede,
214 S.W.3d at 24; State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). When

the trial court makes explicit fact findings, we determine whether the evidence, when

viewed in the light most favorable to the trial court’s ruling, supports those findings.

Kelly, 204 S.W.3d at 818–19. We then review the trial court’s legal ruling de novo

unless its explicit fact findings that are supported by the record are also dispositive of

the legal ruling. Id. at 818.

       When the record is silent on the reasons for the trial court’s ruling, or when

there are no explicit fact findings and neither party timely requested findings and

conclusions from the trial court, we imply the necessary fact findings that would

support the trial court’s ruling if the evidence, viewed in the light most favorable to

the trial court’s ruling, supports those findings. State v. Garcia-Cantu, 253 S.W.3d 236,

241 (Tex. Crim. App. 2008); see Wiede, 214 S.W.3d at 25. We then review the trial

court’s legal ruling de novo unless the implied fact findings supported by the record

are also dispositive of the legal ruling. Kelly, 204 S.W.3d at 819.

        B. The Law on the Various Types of Police-Citizen Interactions

       The law categorizes police-citizen interactions into three types: (1) consensual

encounters that do not implicate the Fourth Amendment, which citizens are free to

                                            22
terminate at any time; (2) investigative detentions, which are Fourth Amendment

seizures of limited scope and duration that must be supported by a reasonable

suspicion of criminal activity; and (3) arrests, which are the most intrusive of Fourth

Amendment seizures and require probable cause. Furr v. State, 499 S.W.3d 872, 877

(Tex. Crim. App. 2016); State v. Woodard, 341 S.W.3d 404, 410–11 (Tex. Crim. App.

2011).

         What follows here is the ambiguity of whether the encounter was in category

(1) or category (2). Because Adams does not argue that Sergeant Cooper arrested

him, we limit our analysis to the first two types of police-citizen interactions. We

review de novo whether a police-citizen contact was a consensual encounter or an

investigative detention and at what point the former became the latter. Furr, 499
S.W.3d at 877. No bright-line rule exists; instead, we must examine the totality of the

circumstances surrounding the contact to determine whether a reasonable person

would have felt free to ignore the officer’s request or to terminate the contact. Id.

This test is objective and does not rely on the contacted person’s or the police

officer’s subjective belief. Id. at 878. Nor does this test take into account whether the

officer communicated that the citizen was free to terminate the encounter. Woodard,
341 S.W.3d at 411.

                              1. Consensual Encounters

         Law enforcement officers may, without probable cause or reasonable suspicion,

approach individuals to request identification and information. See State v. Castleberry,

                                           23
332 S.W.3d 460, 466 (Tex. Crim. App. 2011). Such encounters do not require any

justification on the officers’ part. See United States v. Mendenhall, 446 U.S. 544, 553, 100
S. Ct. 1870, 1876 (1980); Woodard, 341 S.W.3d at 411; State v. Larue, 28 S.W.3d 549,

553 (Tex. Crim. App. 2000). A police officer is as free as any other citizen to

approach citizens on the street and ask for information. Woodard, 341 S.W.3d at 411;

Garcia-Cantu, 253 S.W.3d at 243. Such interactions may involve inconvenience or

embarrassment, but they do not involve official coercion. Garcia-Cantu, 253 S.W.3d at

243. Only when the implication arises that an officer’s authority cannot be ignored,

avoided, or ended does a Fourth Amendment seizure occur. Woodard, 341 S.W.3d at

411; Garcia-Cantu, 253 S.W.3d at 243.

       Circumstances indicating that a police-citizen interaction is a seizure, rather

than a consensual encounter, include the threatening presence of several officers, the

officer’s display of a weapon, physical touching of the citizen by the officer, the

officer’s words or tone of voice indicating that compliance with the officer’s requests

might be compelled, flashing lights, or the blocking of a suspect’s vehicle. Mendenhall,
446 U.S. at 554, 100 S. Ct. at 1877; Garcia-Cantu, 253 S.W.3d at 243. But absent this

type of evidence, otherwise inoffensive conduct between a citizen and a police officer

cannot, as a matter of law, amount to a seizure of that person. Mendenhall, 446 U.S. at

555, 100 S. Ct. at 1877; Woodard, 341 S.W.3d at 413.




                                            24
                             2. Investigative Detentions

      A detention may be justified on less than probable cause if a person is

reasonably suspected of criminal activity based on specific, articulable facts. Terry v.

Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 1880 (1968); Carmouche v. State, 10 S.W.3d 323, 328

(Tex. Crim. App. 2000). An officer conducts a lawful temporary detention when he

reasonably suspects that an individual is violating the law. Crain v. State, 315 S.W.3d
43, 52 (Tex. Crim. App. 2010); Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App.

2005). Reasonable suspicion exists when, based on the totality of the circumstances,

the officer has specific, articulable facts that, when combined with rational inferences

from those facts, would lead him to reasonably conclude that a particular person is,

has been, or soon will be engaged in criminal activity. Ford, 158 S.W.3d at 492. This

is an objective standard that disregards the detaining officer’s subjective intent and

looks solely to whether the officer has an objective basis for the stop. Id.

      A police officer may lawfully stop a vehicle if he has a reasonable basis for

suspecting the motorist has committed a traffic violation. Garcia v. State, 827 S.W.2d
937, 944–45 (Tex. Crim. App. 1992). A routine traffic stop is a detention. See Simpson

v. State, 29 S.W.3d 324, 327 (Tex. App.—Houston [14th Dist.] 2000, pet. ref’d). An

officer conducting a traffic stop has the right to ask for a driver’s license and

insurance papers and identification, to run a computer check on the information

provided, and to check for outstanding warrants. Rodriguez v. United States, 135 S. Ct.
1609, 1611 (2015); see also Kothe v. State, 152 S.W.3d 54, 63 (Tex. Crim. App. 2004).

                                           25
                           C. The Suppression Hearing10

      Immediately prior to the start of the trial, the trial court held a hearing on

Adams’s motion to suppress.          Adams’s counsel summarized his arguments as

challenging the “illegal stop, detention, search, and the things that [Sergeant Cooper

of the Benbrook PD] took, [because the FWPD] used that information in two

different search warrants, one for the search of the vehicle and one for the search of

[Adams] as well as the arrest of [Adams].” The State then proceeded to call Sergeant

Cooper, who made the initial stop.

      Sergeant Cooper testified that around 3:30 a.m. on May 7, 2015, he was in the

parking lot of a strip mall on Winscott Road. While monitoring traffic and reviewing

paperwork, Sergeant Cooper saw the owners of the doughnut shop, which was

located in the strip mall, pull into the parking lot. Shortly thereafter, Sergeant Cooper

noticed a white Ford Mustang pull into the parking lot. The driver of the vehicle

parked briefly in a parking spot near some mailboxes. He then backed out, moved


      10
        During the trial, the prosecutor asked Sergeant Cooper what occurred when
he made contact with Adams in the parking lot. Adams reurged his objections from
the suppression hearing, which the trial court overruled. The trial court did, however,
grant Adams a running objection on Sergeant Cooper’s testimony “in regards to all
contact.” We conclude that Adams fully participated in the relitigation of the issue
during the trial; therefore, we will consider the evidence adduced at both the
suppression hearing and the trial on the merits. See Rachal v. State, 917 S.W.2d 799,
809 (Tex. Crim. App. 1996). Because the testimony at the suppression hearing
regarding Sergeant Cooper’s interactions with Adams and regarding the seizure of
evidence was more detailed, we set it forth here but will consider both the trial
testimony and the suppression hearing testimony in conducting our analysis.


                                           26
down a few spaces, and parked again for a few seconds before backing out of that

space, pulling around to where the doughnut shop owners had parked, and parking a

third time—this time with his left wheel parked on top of a cement island. Sergeant

Cooper drove around to where the doughnut shop owners were and asked them if

they recognized the Ford Mustang or if they knew the driver; they did not. The

doughnut shop owners said that the Ford Mustang had been following them.

Sergeant Cooper testified that there were no other vehicles in the parking lot and that

none of the businesses in the strip mall were open. Sergeant Cooper testified that he

was concerned about the driver of the Ford Mustang “[b]ased upon the driving

behavior, parking multiple times, driving up on the curb, . . . [a]nd then the welfare of

the doughnut shop people” and that he had reason to believe that the driver was

possibly intoxicated.

      Based on his concerns, Sergeant Cooper walked up to the Ford Mustang, which

was already stationary, 11 and made contact with the sole occupant of the vehicle.12

Sergeant Cooper asked the driver for identification,13 and the driver provided his

driver’s license, revealing that he was Adams. While speaking with Adams, Sergeant

      11
        Sergeant Cooper testified that he did not activate any traffic lights, sirens, or
horns to cause the Mustang to stay stationary.

       When asked whether he was effecting a traffic stop, Sergeant Cooper replied,
      12

“Not necessarily. I was just making contact with the occupant of that vehicle.”

       Sergeant Cooper testified that this is standard procedure when having an
      13

encounter with a citizen.


                                           27
Cooper noted that Adams’s speech “was really soft and low,” and he saw an open

container of alcohol in the center console and asked Adams about it. Adams said that

he had consumed it earlier and that there was nothing in it; he handed the can to

Sergeant Cooper, who verified that only a minute amount of liquid remained in the

bottom of the can.

      Sergeant Cooper decided to perform field sobriety tests on Adams and called

for a backup officer—Officer Denson—who arrived on the scene quickly. During

the HGN test—the sole test that was performed—Officer Denson noticed a bulge

near the front of Adams’s waistband. Officer Denson asked Adams about the bulge,

and Adams replied that it was a nine-millimeter handgun. Sergeant Cooper testified

that it was illegal for Adams to be outside his vehicle with a concealed weapon and

that it posed a risk to officer safety. Sergeant Cooper therefore placed Adams in

handcuffs, and Officer Denson retrieved the gun. 14 When Sergeant Cooper finished

the HGN test, he concluded that Adams was not impaired.

      Sergeant Cooper then searched Adams’s vehicle based on his observation of

the open container of alcohol in the vehicle and on Adams’s response—to the

question of whether there were other weapons or illegal items in the vehicle—that

there was marijuana in the center console. During a cursory search of the vehicle,

Sergeant Cooper found a pill bottle with a very small quantity of marijuana, a Colt

      14
        The use of handcuffs does not automatically convert a temporary detention
into an arrest. State v. Sheppard, 271 S.W.3d 281, 289 (Tex. Crim. App. 2008).


                                        28
.380 semi-automatic pistol, and a little Ziplock bag that had a very small amount of a

green leafy substance that Sergeant Cooper believed to be marijuana. After the initial

search was performed, a drug dog was brought to the scene. Sergeant Cooper

ultimately issued Adams a citation for possession of drug paraphernalia and for

criminal trespass. 15

       Sergeant Cooper testified that the stop lasted approximately forty-five minutes

to an hour and that the duration contributed to his forgetting that he had Adams’s

driver’s license in his possession.     Sergeant Cooper testified that because he

inadvertently did not return Adams’s driver’s license to him at the end of the stop, he

logged it into the property room. Sergeant Cooper did return Adams’s Glock nine-

millimeter handgun to him by placing it in the trunk of his vehicle, along with the .380

Colt Mustang that was also found in the car.

       On cross-examination, Sergeant Cooper testified that Adams was not doing

anything illegal by being in the parking lot or by moving to different parking spots.

Sergeant Cooper said that he made contact with Adams, “Basically to find out what

he’s doing. I mean, it rose my curiosity.” Sergeant Cooper explained that he gave

Adams a citation for criminal trespass because the doughnut shop owners did not

want him inside their shop and “were fearful for his activities that morning.”


       15
         During the trial, Sergeant Cooper testified that the citation contained Adams’s
identifying information—his name, date of birth, height, weight, address, and place of
employment, his driver’s license information, and a description of his vehicle.


                                          29
       Detective Cedillo, who assisted Detective Pate in the investigation of the

homicide that took place at QuikTrip, testified that at the beginning of their

investigation, they received information from the Benbrook PD regarding contact

with a white Mustang driven by Adams because “he appeared to be in a suspicious

place at a suspicious time.” The Benbrook PD informed the FWPD that the driver

had weapons in his vehicle, that a citation was issued, and that the weapons were left

in the vehicle.

       Detective Cedillo said that during the morning hours of May 7 and after his

initial response to the offense, he spotted a white Mustang with a black stripe and a

spoiler near the QuikTrip where the offense had occurred.          Detective Cedillo

confirmed that the license plate of the Mustang he saw matched the one provided by

the Benbrook PD and began following it.          As Detective Cedillo followed the

Mustang, he witnessed the driver commit several traffic offenses. Because Detective

Cedillo was in an unmarked vehicle, he contacted dispatch to request a marked unit to

assist with a traffic stop. But before the backup officers arrived, the Mustang pulled

into a 7-11 and stopped at the gas pumps.

       When the backup officers arrived, they approached the driver of the Mustang,

and Detective Cedillo walked up to talk to the driver shortly thereafter.       After

Detective Cedillo confirmed that the driver was Adams, Detective Cedillo identified

himself as a detective; asked Adams if he had any weapons on his person, to which he

responded that he did not; and asked if he had any weapons in his vehicle, to which

                                            30
he responded that he did. Detective Cedillo told Adams that they were going to leave

the weapons in his vehicle and that he wanted Adams to come downtown to speak

with the police about an investigation. Adams voluntarily agreed to go downtown to

speak with the police. Detective Cedillo stated that the Mustang was then locked and

that an officer stayed at the 7-11 with the Mustang “until we decided what we were

going to do” with it.

      Detective Cedillo testified that Adams rode with him downtown to the police

station; Adams sat in the front seat and was not handcuffed. Once at the police

station, Adams was told that he was not under arrest and that he was free to leave.

Nevertheless, Adams proceeded to chat with Detective Cedillo and Detective Pate,

whom Detective Cedillo had contacted en route to the police station.

      Detective Pate testified that due to the homicide at the QuikTrip on Bryant

Irvin Road and after receiving information from the Benbrook PD, Adams was asked

to come to the police station. Adams agreed. Detective Pate testified that Adams was

not under arrest.

      Based on his conversation with Adams, Detective Pate concluded that Adams

might have GSR on him. Detective Pate explained that trace evidence, such as GSR,

is easily destroyed. Detective Pate did not obtain a warrant to obtain GSR from

Adams’s hands due to the exigency. Detective Pate testified that “there was nothing

preventing [Adams] from possibly destroying or manipulating that evidence that could



                                         31
have been on him at the time.”16 Another detective collected the GSR stubs that

tested for GSR on Adams’s face and hands.

      Detective Pate also seized Adams’s clothing under exigent circumstances

because Detective Pate believed that the clothing could possibly have GSR on it and

did not want that evidence destroyed or tampered with in any way. Detective Pate

explained that he seized Adams’s clothing under the exigent circumstances warrant

exception because Adams was allowed to leave and could destroy any possible

evidence on his clothes by washing them. Adams was provided with an orange

jumpsuit.

      Detective Pate participated in the decision to impound Adams’s car. Detective

Pate explained that Adams’s car was impounded because it could have evidence in it

and because it could be easily moved.

      Detective Pate testified that during the time that the police were obtaining the

GSR swabs from Adams’s face and hands and seizing his clothing, he was detained

and was not free to leave. After Adams’s clothing and the GSR swabs from his body

      16
         Detective Pate later explained that at the time when he met with Adams, he
knew the following: that the victim had died from a gunshot wound that possibly
came from a handgun; that Adams had admitted to having handguns with him that
night; that the surveillance video from QuikTrip showed a white Mustang with a black
racing stripe and a spoiler, which was the type of vehicle that Adams was driving; and
that during an encounter with a Benbook police officer several hours earlier, Adams
was in possession of a Glock nine-millimeter and a .380 Colt Mustang. All of that
information contributed to Detective Pate’s concern that there might be GSR
evidence on Adams’s person and on his clothing and that he needed to make sure that
the evidence was not lost.


                                         32
were obtained, a detective drove him to the location where he requested to be

dropped off.

       No other witnesses testified.    The trial court denied Adams’s motion to

suppress.

                                    D. Analysis

       Adams argues on appeal that all the evidence seized by the police—particularly

his clothes and the GSR from his body—was fruit of the poisonous tree because he

had done nothing illegal to cause Sergeant Cooper of the Benbrook PD to approach

him in the parking lot at Winscott Road and because the FWPD did not obtain a

warrant before obtaining his clothes and the GSR from his body. We initially address

the legality of Sergeant Cooper’s interaction with Adams and then proceed to address

the legality of the seized items.

                1. Sergeant Cooper’s Initial Interaction with Adams
                           Was a Consensual Encounter

       Adams’s argument, which implies that Sergeant Cooper was required to witness

an illegal act before approaching Adams in the parking lot, misconstrues the facts and

the law. As set forth above, a consensual encounter does not require any justification

on the officer’s part. See Mendenhall, 446 U.S. at 553, 100 S. Ct. at 1876; Larue, 28
S.W.3d at 553. Sergeant Cooper’s walking up to Adams’s parked car and requesting

his identification was a consensual encounter, not a seizure, because Sergeant Cooper

was the only officer present and because there is no evidence that he displayed a


                                         33
weapon, physically touched Adams, used a tone of voice indicating that compliance

with his request for identification might be compelled, activated his patrol car’s

flashing lights, or used his patrol car to block in Adams’s vehicle. Viewing the totality

of the evidence in the light most favorable to the trial court’s ruling, we conclude that

Sergeant Cooper’s actions do not constitute such a show of authority as to indicate to

a reasonable person that he would not be free to terminate the encounter. Thus, up

to the point when Sergeant Cooper saw the open container of alcohol, his actions

were justified as a consensual encounter. See Gilbert v. State, Nos. 07-16-00158-CR, 07-

16-00159-CR, 2016 WL 7010570, at *3 (Tex. App.—Amarillo Nov. 22, 2016, pet.

ref’d) (mem. op., not designated for publication) (holding, under the totality of the

circumstances, that a consensual encounter occurred when officer approached car

parked in church parking lot near midnight and asked if anything was wrong and if he

could see identification from the occupants).

          2. Visible Open Container of Alcohol and Soft, Slow Speech
         Provided Reasonable Suspicion for an Investigative Detention

      While speaking with Adams, Sergeant Cooper saw an open container of alcohol

in the center console and noted that Adams’s speech was really soft and slow. At that

point, the consensual encounter became an investigative detention based upon

reasonable suspicion that Adams had been driving while intoxicated. See State v.

Priddy, 321 S.W.3d 82, 88 (Tex. App.—Fort Worth 2010, pet. ref’d). Thus, Sergeant




                                           34
Cooper was authorized to detain Adams for the purpose of investigating whether he

had been driving while intoxicated. 17 See id.

            3. The Alleged Seizure of Various Items by the Benbrook PD

       Adams contends in his brief that “all of the evidence seized was done so

illegally even though [he] was released by Benbrook police” and identifies the illegally-

seized evidence as his name, the vehicle identification number of his car, and his

license plate number. With regard to Adams’s name, Sergeant Cooper did not need

probable cause or even reasonable suspicion to ask for identification and thus was

permitted to obtain Adams’s name during the consensual encounter.18 See Castleberry,
332 S.W.3d at 466. With regard to Adams’s vehicle identification number and license

plate number, the record does not state when Sergeant Cooper obtained this

information. Because we must view the evidence in the light most favorable to the

trial court’s ruling on the motion to suppress, we presume that the trial court found

that Sergeant Cooper obtained that information during the investigative detention. As

       17
          To the extent that Adams attempts to raise challenges in his brief related to
the second and third traffic stops, we hold that he forfeited those arguments by
specifically waiving any challenges to those stops at the suppression hearing. See Foster
v. State, 874 S.W.2d 286, 289 (Tex. App.—Fort Worth 1994, pet. ref’d) (holding that
appellant’s arguments on appeal, which were different than those raised at the
suppression hearing, were waived).
       18
         To the extent that Adams’s argument on appeal encompasses a challenge to
the alleged seizure of his driver’s license, the record demonstrates that any seizure of
his driver’s license was inadvertent. Sergeant Cooper testified that he forgot to return
Adams’s driver’s license. Moreover, that information was contained on the citation
that was issued for possession of drug paraphernalia.


                                            35
set forth in the analysis above, Sergeant Cooper searched Adams’s car based on his

observation of an open container of alcohol in the console and Adams’s response—to

the question of whether there were other weapons or illegal items in the vehicle—that

there was marijuana in the center console.            After the search revealed drug

paraphernalia, Sergeant Cooper issued Adams a citation. Because the citation required

identifying information about Adams’s vehicle, Sergeant Cooper did not improperly

seize Adams’s vehicle identification number and license plate number as part of the

investigative detention. See Rodriguez, 135 S. Ct. at 1611; see also Kothe, 152 S.W.3d at

63. With regard to the small amount of marijuana that was seized, 19 Sergeant Cooper

was justified in seizing the marijuana after Adams admitted that it was in the car. See

Doyle v. State, 779 S.W.2d 492, 495 (Tex. App.—Houston [1st Dist.] 1989, no pet.)

(holding that appellant’s admission that she had some marijuana roaches in a bag on

the front floorboard of the car justified the seizure of the marijuana).

    4. The Seizure of Adams’s Clothes and the Seizure of GSR on His Body

      Adams argues that the trial court should have granted his motion to suppress

on the ground that the FWPD detectives took his clothes and swabbed his hands and




      19
          Because Adams’s brief challenges “all of the evidence seized” by the
Benbrook PD, we address the seizure of the marijuana even though Adams’s brief
does not specifically challenge this seizure. See Tex. R. App. P. 38.1(f) (“The
statement of an issue or point will be treated as covering every subsidiary question
that is fairly included.”).


                                           36
face without a warrant. Adams sets forth several pages of law on Fourth Amendment

searches and seizures followed by a one-sentence analysis:

      When the facts of this complex series of searches and seizures [are
      reviewed], Appellant believes that the court will find that there was no
      probable cause to stop and search Appellant and that there were no
      exigent circumstances to justify the taking of [GSR] from Appellant’s
      body and his clothes and that the evidence must be excluded.

The thrust of Adams’s argument on appeal is that because the evidence identifying

him and his vehicle was allegedly illegally seized by the Benbrook PD and then passed

along to the FWPD, the evidence that the FWPD seized was also illegally seized. But

as set forth above, we have concluded that the identifying evidence was not illegally

seized by Sergeant Cooper.       Moreover, the record demonstrates that exigent

circumstances necessitated the seizure of Adams’s clothing20 and GSR from his hands

because trace evidence, like GSR, could be easily destroyed by Adams’s washing his

hands and face or his clothes. Cf. Johnson v. State, No. 04-13-00766-CR, 2014 WL
7339506, at *3 (Tex. App.—San Antonio Dec. 23, 2014, no pet.) (mem. op., not

designated for publication) (upholding trial court’s denial of motion to suppress GSR

results when appellant’s hands and fingers were swabbed for GSR because it was

beginning to rain and any GSR could have been washed off).



      20
        To the extent that Adams’s issue challenges the GSR testing that was
performed on his clothing, the record discloses that the State obtained a search
warrant pertaining to that testing. Adams does not raise a challenge to the validity of
that warrant.


                                          37
                    5. Denial of Suppression Motion Was Proper

         Having determined that Sergeant Cooper’s initial interaction with Adams was a

consensual encounter, that Sergeant Cooper’s detention of Adams following the

consensual encounter was supported by reasonable suspicion, and that none of the

complained-of items were illegally seized, we hold that the trial court did not err by

denying Adams’s motion to suppress. Accordingly, we overrule Adams’s second

issue.

                                     V. Conclusion

         Having overruled Adams’s two issues, we affirm the trial court’s judgment.

                                                       /s/ Dabney Bassel

                                                       Dabney Bassel
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 7, 2019




                                           38